Citation Nr: 1758803	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-34 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for anxiety, including as secondary to left foot strain.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to August 1990, and from January 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

in January 2014, the Veteran participated in an informal conference held at the Muskogee RO.  The decision review officer's summary of the conference is of record.

Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's service connection claim has been characterized broadly by VA as one relating to an acquired psychiatric disability, to include anxiety.


FINDINGS OF FACT

1.  A December 2002 rating decision denied service connection for anxiety, including as secondary to left foot strain.  The Veteran did not timely appeal the decision nor submit new and material evidence within one year of the decision.

2.  Evidence received since the December 2002 rating decision, i.e., a VA examination report finding a current psychiatric disability, relates to a previously unestablished fact necessary to substantiate the Veteran's claim.

3.  An anxiety disorder was not manifest during service or within one-year following service.  A psychosis is not attributable to service.



CONCLUSIONS OF LAW

1.  The December 2002 rating decision that denied service connection for anxiety, including as secondary to left foot strain, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 3.156 (2017).

2.  Evidence received since the December 2002 decision is new and material, and the claim for service connection for an acquired psychiatric disorder is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3.  An anxiety disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred in or aggravated by service.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (2012); 38 C.F.R. §§ 3.102(b), 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim.  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  VCAA notice was provided to the Veteran by a letter of July 2012.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c), (d) (2017).  This duty to assist contemplates that VA will help a claimant obtain records relevant to the claim and that VA will provide a medical examination or obtain an opinion when necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4) (2017).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, lay statements, and statements of the Veteran.  The Veteran has identified no outstanding evidence pertaining to his disabilities that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.

The Veteran underwent a VA examination in January 2014.  The findings of the examination report are adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

New and material evidence to reopen claim for service connection for anxiety, including as secondary to left foot strain

Generally, a claim that has been denied in a final, unappealed rating decision may not thereafter be reopened and allowed.  See 38 U.S.C. § 7105(c) (2012).  An exception provides that VA shall reopen a disallowed claim if new and material evidence is presented or secured with respect to the claim.  See 38 U.S.C. § 5108 (2012).

New and material evidence is defined as evidence not previously submitted to agency decision makers which bears directly and substantially upon the specific matter under consideration.  Such new and material evidence can be neither cumulative nor redundant of the evidence previously of record and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2017).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence was not previously presented to the Board.  See Anglin v. West, 203 F.3d 1343 (2000).  The Board will generally presume the credibility of the evidence in determining whether evidence is new and material.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The threshold for determining whether new and material evidence has been submitted is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).
In December 2002, a rating decision denied service connection for anxiety on the basis of the lack of a current disability.  The Veteran filed a notice of disagreement in January 2003, and a statement of the case of April 2003 continued the denial.  The Veteran did not perfect an appeal as to the December 2002 rating decision, which became final.  The evidence of record at the time of the December 2002 rating decision consisted of service treatment records, private treatment records, and statements of the Veteran.

In May 2012, the Veteran filed a service connection claim for "mental condition."  A rating decision of September 2012 reopened the anxiety claim on the basis of new evidence of a current mental disorder, but the claim was denied upon the determination that the Veteran suffered no injury during service.  The Veteran appealed.  See notice of disagreement of March 2013; VA Form 9 of December 2013.

The Board must address the issue of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  In so doing, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Since the December 2002 rating decision, a VA examination of January 2014 has been added to the record.  At the time of the December 2002 rating decision, the fact of a current disability was an evidentiary defect.  The newly submitted VA examination report diagnoses a current psychiatric disability and therefore addresses an unestablished fact.  Finding that new and material evidence has been received, the Board reopens the claim of service connection for an acquired psychiatric disability.

Service Connection for Acquired Psychiatric Disability

Legal Criteria

Service connection will be granted for current disability resulting from an injury or disease that was incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, service connection requires a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship between the present disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to, or the result of, a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For a veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2017)  The presumption relating to a continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The claimant bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See 38 U.S.C. § 5107(a) (2012); Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Veteran will be given the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. 3.102 (2017).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis

The Veteran has anxiety disorder, unspecified.  See January 2014 VA examination report.  Statements of laypersons who have observed the Veteran attest to current psychiatric symptoms.  See January 2014 statements of M. H., M. C., and E. J.

On the separation examination report of June 1990, the Veteran's answered "no" as to depression or excessive worry or nervous trouble of any sort.  Upon examination, the Veteran was found to be normal as to psychiatric.  The examiner noted with respect to the vaginal examination: "Barely [illegible] hymen.  Extremely anxious [with] exam, making findings difficult to obtain."  The Veteran's service treatment records are otherwise silent as to psychiatric symptoms.  There is no separation examination of record with respect to the Veteran's second period of service ending in March 1991.

The Veteran's claim of August 2002 for service connection for anxiety attributed the anxiety to "stress on foot and personal issues."  The Veteran states that she was treated for anxiety during service in June 1990.  She believes that her current psychiatric disability began while she was on active duty in the Army.  See notice of disagreement of March 2013; Veteran's statement of January 2014.  Although the August 2002 claim characterized her anxiety as relating to stress on her foot and personal issues, the Veteran also states that her current depression and anxiety is caused by the time she spent in security areas and small spaces during service.  The Veteran's military occupational specialty was unit supply specialist.  During service she worked on phone hardware and communication equipment in small rooms in secure buildings.  She mostly worked during night shifts with very few people.  The Veteran reports that her psychiatric symptoms began in the late 1990s or a few years after first leaving service in August 1990.  She states that she first sought help for her symptoms in 2010 through a VA medical center.  See summary of January 2014 RO informal conference.

The Veteran underwent a VA examination in January 2014.  The Veteran reported experiencing depression, irritability, difficulty concentrating, and incessant worrying, including worry about being trapped in enclosed spaces, even though she had never been actually trapped.  In the VA examiner's opinion, the Veteran's current psychiatric disability was less likely than not incurred in or caused by the Veteran's work in enclosed spaces in 1990 during service.  The rationale was that no traumatic event or other significant event occurred during service that could have caused a psychiatric condition.  Work in an enclosed area was determined not to be sufficient in itself to cause a severe reaction.  The examiner also noted that the Veteran did not have a problem working in small places during service and had had no performance problems relating to small spaces in the military.  Furthermore, to the extent that the Veteran believes her social anxiety about working with more than two people relates to service, the examiner noted the Veteran's report that she had isolated herself at school and had never been comfortable being around more than one or two people at a time.  The examiner also found significant in the fact that the Veteran has anxiety not only as to enclosed spaces but also worries about her employment situation, finances, her pet dogs, her health, and the health of her long-term partner.

Psychoses are among the listed chronic diseases for which a presumption of service connection may apply.  See 38 C.F.R. § 3.309(a) (2017).  Because the Veteran's psychological disorder did not manifest during service or within a year of leaving service, there can be no presumed service connection.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).   When the fact of chronicity in service is not adequately supported, a continuity of symptomatology since service is an alternative means of establishing service connection.  See 38 C.F.R. § 3.303(b) (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, however, there is no injury in service or within the presumptive period and therefore no basis for a grant of service connection based on a continuity of symptomatology.  The exit examination report notes anxiety experienced by the Veteran with regard to an aspect of the examination itself.  There is no suggestion of an anxiety disorder in the separation report and certainly none relating to enclosed spaces or numbers of people.  The Veteran does not state that working in enclosed spaces during service bothered her at that time, that she had a bad experience (such as being trapped) in an enclosed space during service, or that there was a traumatic event involving being in proximity to more than two people during service.  In the January 2014 VA examiner's opinion, the Veteran reports no traumatic event or other significant event during service that could have caused a psychiatric condition.

The Veteran is competent to report her experienced symptoms both during and following service.  See 38 C.F.R. § 3.159(a) (2017); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board does not find the Veteran to be credible, however, in her account of recurrent anxiety symptoms since service.  In assessing credibility, the Board may consider inconsistent statements and consistency with other evidence of record.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  At the time of exiting service in 1990, the Veteran denied having psychological symptoms.  Furthermore, when filing the service connection claim in 2002, she described anxiety relating to her left foot disability and made no mention of anxiety relating to enclosed spaces dating to service.  Although lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence, the lack of contemporaneous medical evidence can be considered and weighed against a veteran's lay statements.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this case, the Veteran's report of recurrent symptoms since service is contradicted by her own statements when exiting service and when initially filing her service-connection claim.

When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the claimant's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  A psychiatric disability is not the type of disability for which the Veteran, as a layperson, may relate her own current symptoms to service.  See 38 C.F.R. § 3.159(a)(1) (2017); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The other lay statements of record concern the existence of a current disability, which is not in question.  The only competent evidence of record relating to a nexus between current disability and service is negative.

Because the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, the benefit-of-the- doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The application to reopen the claim of entitlement to service connection for anxiety, including as secondary to left foot strain, is granted.

Entitlement to service connection for an acquired psychiatric disorder is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


